DUNCAN, Justice,
concurring.
In my view, Dr. Crowe’s report is not “a study in contradiction” or “internally inconsistent.” To the contrary, Dr. Crowe’s report clearly states that while “there is a probable causal relationship between the current complaints and the occupational injury reported, ... [t]he back problem is not caused directly from the initial injury-” Stated another way, while Mauricio’s back injury “is related to the initial injury,” “it is a consequence of the initial injury, not a direct result of the initial injury.” The question presented, therefore, is whether an injury is compensable when it a consequence of, but not directly caused by, a compensable injury?
“Injury,” as used in the Workers’ Compensation Act, “means damage or harm to the physical structure of the body and a disease or infection naturally resulting from the damage or harm.” Tex.Lab.Code Ann. § 401.011(26) (Vernon 1996) (emphasis added). A disease or infection “naturally results” from an injury when it is the product of an “uninterrupted” “sequence” or “chain of events.” See Western Cas. & Sur. Co. v. Gonzales, 518 S.W.2d 524, 527-28 (Tex.1975). “By the word ‘naturally,’ as used in the statute, it is not meant that the disease which is shown to have attacked the victim of the accident is such disease as usually and ordinarily follows the accident; but it was only meant that the injury or damage caused by the accident is shown to be such that it is natural for the disease to follow therefrom, considering human anatomy and the structural portions of the body in their relations to each other.” Maryland Cas. Co. v. Rogers, 86 S.W.2d 867, 871 (Tex.Civ.App.—Amarillo 1935, writ refd) (quoting Travelers’ Ins. Co. v. Smith, 266 S.W. 574, 576 (Tex.Civ.App.—Beaumont 1924, no writ)). When an injury merely causes reduced resistance to disease or infection, the disease or infection does not “naturally result” from the injury. See Texas Emp. Ins. Ass’n v. Burnett, 129 Tex. 407, 105 S.W.2d 200, 201-02 (1937); Traders & Gen. Ins. Co. v. Keakey, 119 S.W.2d 618, 620-21 (Tex.Civ.App.—Amarillo 1938, writ dism’d).
To be entitled to summary judgment, Texas Builders was required to conclusively establish that Mauricio’s original knee injury was such that it was not natural for a herniated disc to follow or, stated otherwise, that Mauricio’s back injury was not a link in an “uninterrupted” “sequence” or “chain of events” that had as its source his original knee injury. In my view, Dr. Crowe’s report does not conclusively establish this essential fact because it does not address this question; it instead answers the question of whether Mauricio’s back injury was a direct or indirect result of his original knee injury. While Dr. Crowe and those employed by the Commission may equate “naturally result” with directly result — and we should do so as well — I have not found an opinion that equates the two concepts. And other supreme court opinions appear to hold that it is sufficient if the initial injury is merely a producing cause of a fatal disease. See, e.g., Hood v. Texas Indem. Ins. Co., 146 Tex. 522, 209 S.W.2d 345, 348 (1948). I therefore concur in the judgment.